It is provided by chapter 147, Acts 1885, that "no conveyance of land nor contract to convey, or lease of land for more than three years, shall be valid to pass any property as against creditors or purchasers for a valuable consideration from the donor, bargainor or lessor, but from the registration thereof within the county where the land lieth." The present case not being within the proviso of the act, actual notice of a prior unregistered contract to convey cannot, in the absence of fraud, affect the rights of a subsequent purchaser *Page 369 
for value whose deed is duly registered according to law. The allegations of fraud having been withdrawn, the only question to be determined is whether there was anything on the books of registration which could affect the defendants, Briscoes, Reney and Swepson with notice of the claim of the plaintiffs. The plaintiffs took a mortgage from Arp, and Arp had nothing but an unregistered contract to convey from Kilpatrick. The said defendants purchased from Hyatt, who had a clear registered chain of title from Kilpatrick, and all that they had to do was to follow "up the stream of title" as it appeared of record, and if it was unbroken and they found no registration of a contract of sale from any of the holders of the legal title they could not be  (589) compelled to look over the whole records for the mortgage from Arp to the plaintiffs, when the record would not have disclosed any connection of Arp with the line of title.
There is error
Reversed.
Cited: Truitt v. Grandy, 115 N.C. 56; Hooker v. Nichols, 116 N.C. 161;Patterson v. Mills, 121 N.C. 267; Collins v. Davis, 132 N.C. 109;Wood v. Tinsley, 138 N.C. 510; Piano Co. v. Spruill, 150 N.C. 169; Woodv. Lewey, 153 N.C. 403.